
	
		II
		111th CONGRESS
		1st Session
		S. 2816
		IN THE SENATE OF THE UNITED STATES
		
			November 21, 2009
			Mr. Bunning (for
			 himself, Mr. Nelson of Nebraska,
			 Mr. Brownback, Mr. Burr, Mr.
			 Casey, Mr. Chambliss,
			 Ms. Collins, Mr. Enzi, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Johnson, Mr. Roberts, Mr.
			 Thune, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the sunset of the Economic Growth
		  and Tax Relief Reconciliation Act of 2001 with respect to the expansion of the
		  adoption credit and adoption assistance programs and to allow the adoption
		  credit to be claimed in the year expenses are incurred, regardless of when the
		  adoption becomes final.
	
	
		1.Short titleThis Act may be cited as the
			 Adoption Tax Relief Guarantee
			 Act.
		2.Repeal of applicability of sunset of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 with respect to
			 adoption credit and adoption assistance programsSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 is amended by adding at the end the following
			 new subsection:
			
				(c)ExceptionSubsection (a) shall not apply to the
				amendments made by section 202 (relating to expansion of adoption credit and
				adoption assistance
				programs).
				.
		3.Allowance of
			 adoption credit in year of expenses
			(a)In
			 generalParagraph (2) of section 23(a) of the Internal Revenue
			 Code of 1986 (relating to allowance of credit) is amended to read as
			 follows:
				
					(2)Year credit
				allowedThe credit under paragraph (1) with respect to any
				expense shall be allowed for the taxable year in which such expense is paid or
				incurred.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to expenses
			 paid or incurred in taxable years beginning after December 31, 2010.
			
